internal_revenue_service number release date index number --------------------------- ----------------------- -------------------------------------- ----------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc psi b6 plr-131795-12 date date legend taxpayer ----------------------- ----------------------- ------------------------------------------------ ----------------------------------- -------------------------- ----------------------- ---------------------------------------------- -------------- ---------- ----------------------------- ---------------------- -------------------------------------- ---------------------- --------------------------- ------- ------- ------ ------ ----- company a company b company c company d developer state a state b city a additive additive date date year year a b c research center -------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------- power plant test report location a ----------------------------------------------- --------------------------------------------------------------------- ------------------ plr-131795-12 dear -------------- this is in response to your request for rulings submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below background taxpayer represents the facts as follows taxpayer is a state a limited_liability_company formed by company a as a a member and manager and by company b a a member taxpayer is a partnership for federal_income_tax purposes company a a state a limited_liability_company was formed in year to own manage and operate a number of refined_coal ventures such as taxpayer in cooperation with strategic partners such as company b who host the refined_coal projects currently company a manages and owns interests in four refined_coal facilities taxpayer acquired all rights and title to a facility refined_coal facility at company b’s manufacturing_facility taxpayer operates the refined_coal facility to produce and sell refined_coal to the company b’s steam power plant at the power plant company a is owned b by developer and c by company c developer is the b owner of company a developer is a state b limited_liability_company treated as a partnership for federal_income_tax purposes developer is a licensee of a technology technology developed by company d which is a process proven to reduce emissions from coal primarily nox mercury and metals technology developer designed the refined_coal facility for taxpayer to utilize technology for production of refined_coal with reduced air emissions technology is a patented process for injection of two chemical sorbents to modify utility-grade coal the two chemical additives are additive and additive these additives reduce emissions of nitrogen oxide nox mercury hg and other heavy metals when mixed with the coal at the proper ratios prior to combustion in a boiler furnace plr-131795-12 technology provides the chemical structure to create a ceramic matrix using chemical bonds to capture emissions of regulated pollutants the matrix has a certain structure of chemicals in certain positions at the interior corners of the matrix the structure will pick up and hold pollutants such as mercury arsenic or lead the structure also picks up and includes elements such as oxygen chlorides and fluorides which are freely available in a boiler’s gas stream when they have been released from the coal during combustion but become locked up in the ceramic matrix as the gas stream starts to cool the chemical bonds form into a very strong matrix because the matrix was created under extremely high temperatures it can only be broken at similar temperatures when coal is burned mercury and many other heavy metals are vaporized in the combustion process and are emitted into the atmosphere with the flue gas the technology captures mercury and other metals in the coal ash thereby eliminating them from the flue gas before the flue gas exits the boiler stack the mercury and other metals instead remain entrapped into the ash in a non-leachable form for safe disposal also coal combustion produces nitrogen oxide as the fuel is burned under oxidizing conditions the levels of nox produced are a function of many factors including excess air fuel nitrogen content flame temperature burner configuration and combustion air staging nitrogen oxides can also be affected by ambient air temperatures the technology provides nox reductions via several mechanisms which include a slight reduction of flame temperature adsorption of nox species and chemical capturing of nox species the primary mechanism appears to involve adsorption and capture of nox species within the altered fly ash this results in a significant reduction in the nox species that are released into the air refined_coal facility on date taxpayer placed_in_service the refined_coal facility to employ technology to modify utility-grade coal at the power plant site used to generate steam and power taxpayer’s refined_coal facility receives utility-grade coal and thoroughly blends it with technology the basic design of the refined_coal facility is as follows coal and technology additives are fed into a blend chamber at the end of a coal belt conveyor where there is sufficient elevation to allow the coal mixture feedstock coal plus chemicals to enter the top of the blend chamber technology additives are metered onto the coal while the coal is in a suspended state as it enters the chamber at this point the coal is in a thin layer which assists in assuring uniform blending of the separate components the momentum of the falling thin layer of coal now containing the additives propels the mixture into an impact plate in the blend chamber creating a violent action that instantaneously plr-131795-12 comingles the chemicals and coal the impact of the comingled mixture changes the direction of the flow and directs the mixture down further into the chamber at this point the mixture is then struck by paddles or hammers generally rectangular pieces of hardened steel attached to a drum which rotates continually inside the chamber to provide further blending the drum rotation channels the mixture to the bottom opening of the chamber through a metal grid resulting in a refined_coal blended and sized to specifications which is then deposited onto a conveyor for delivery to bunkers that feed the power plant steam boilers emissions reduction testing in year and year the feedstock coal used in taxpayer’s refined_coal facility tested coal was tested at research center the research center is widely recognized as a leader in developing cleaner more efficient energy and environmental technologies for preservation of natural_resources such as air soil and water the research center is a high-tech nonprofit branch of a prominent university the tested coal was utility-grade bituminous coal with a specified caloric value the tested coal was supplied from location a which is the source of the feedstock coal processed by the refined_coal facility at the power plant site and was consistent with the power plant’s coal specifications currently taxpayer intends to continue processing coal from location a the research center conducted a series of pilot-scale tests of the tested coal in it’s combustion test facility ctf the center’s ctf has been extensively used to research and investigate sox and nox emissions and the transformation of toxic trace metals hg as pb during the combustion of coal and other fuels the ctf is capable of producing gas and particulate samples representative of those produced in industrial and full-scale pulverized coal-fired boilers and for testing purposes the facility firing rate may be set based on a target furnace exit gas temperature simulating the operating parameters of a specific boiler test report drafted by research center explains that combustion gas analysis is provided by continuous emissions monitors cems at two locations the furnace exit which is used to monitor and maintain a specified excess air level for all test periods and the outlet of the particulate control device which is used to assess any air in- leakage that may have occurred so that emissions of interest sampled at the back end of the system can be corrected for the dilution caused by the in-leakage flue gas analyses were obtained from the duct at the outlet of the electrostatic precipitator esp flue gas mercury measurements were obtained separately by a continuous mercury plr-131795-12 monitor located at the flue gas ducting at the exit of the particulate control device the research center conducted a series of tests on the tested coal feedstock and refined_coal blends measuring the emissions with these devices research center burned the tested coal in the ctf under combustion conditions designed by it to replicate the combustion and other operating conditions of the boilers at the power plant research center tested the emissions of the tested coal before and after treatment with the technology the combustion of the tested coal after treatment with the technology ie refined_coal resulted in the following reductions in nox and mercury hg emissions nitrogen oxides nox reduction -------- mercury hg reduction -------- taxpayer desires to rely on pilot-scale testing such as the ctf because taxpayer believes it is an accurate methodology of scientifically comparing the emissions from untreated feedstock coal with the emissions from refined_coal treated with technology under consistent baseline operating conditions taxpayer perceives the pilot-scale test to be more reliable than monitoring systems employed at the power plant because of uncontrolled variables at the power plant and the inability to insure that consistent baseline conditions are established for both the burning of untreated feedstock coal and refined_coal in addition taxpayer has the ability to measure the mercury hg and sulfur s content of the feedstock coal through laboratory testing the feedstock coal is shipped via rail to the power plant site the specifications of the train shipments are tested including mercury and sulfur content each shipment of coal delivered to the power plant site is sampled and tested to determine its sulfur and mercury content to ensure that such coal satisfies the specifications of the power plant the delivered coal is then added to a coal stock pile at the site thus each coal pile is comprised of coal that meets the specifications required by the power plant thereafter taxpayer purchases coal from the coal pile processes this feedstock coal into refined_coal and sells the refined_coal to company b taxpayer also receives reports of the mercury and sulfur content of the chemical additives that are applied to the feedstock coal therefore taxpayer may elect to implement procedures for laboratory testing to determine the mercury and sulfur content of the refined_coal this procedure could involve extrapolation from the mercury and sulfur content of each constituent component of the refined_coal or taxpayer and testing the refined_coal in a lab separately to reliably determine the mercury and sulfur content of the refined_coal if taxpayer elects to employ such procedures it would then average the results of the sulfur and mercury laboratory analysis testing over a six month period to reliably assess the average content of mercury and sulfur in the feedstock coal and refined_coal over that period plr-131795-12 taxpayer will continue to conduct pilot-scale tests at reserach center or similar reputable testing centers within every six month period of refined_coal facility operations unless taxpayer determines that the analysis of the feedstock coal and refined_coal used for a given six month period indicates that the mercury and sulfur content of both the feedstock coal and the refined_coal have not changed on average by more than plus or minus from the tested coal in the most recent pilot-scale test further while taxpayer intends to schedule pilot-scale tests in compliance with the foregoing research center may not always deliver a written report of its ctf test before the expiration of each six month date due to research center’s internal procedures for review and processing of its reports in such cases research center has agreed that it will provide confirmation generally via email verifying the results of its ctf testing and will thereafter deliver the detailed written report upon its completion despite the fact that the final report may be received after a given six month period taxpayer intends to have the actual pilot-scale tests completed and obtain the results of tests within each applicable six month period which will be properly certified by a qualified professional engineer at the center rulings requested the refined_coal produced by the refined_coal facility constitutes refined_coal within the meaning of sec_45 of the code and may qualify for credit under sec_45 of the code upon its sale to unrelated persons as defined in sec_45 of the code provided the refined_coal is produced from feedstock coal that is the same source or rank as the tested coal and provided further that the refined_coal satisfies the qualified_emission_reduction test stated in sec_45 of the code provided that the feedstock coals used to produce refined_coal during any determination_period are from the same coal source region and are of the same rank as the tested coal all feedstock coals that satisfy that criteria shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of notice_2010_54 even though the coals may be from different mines in the region testing by research center for qualified emissions reduction as set forth in its test report satisfies the requirements of notice_2010_54 taxpayer may rely on the pilot- scale testing conducted at the center to satisfy the qualified_emission_reduction test of sec_45 of the code regardless of subsequent normal fluctuations in operating conditions and emissions at power plant as an alternative to pilot-scale testing every six months taxpayer is permitted to implement testing procedures to satisfy the redetermination requirement of section dollar_figure of notice_2010_54 by laboratory analysis establishing that the sulfur and mercury content of the feedstock coal and refined_coal on average do not vary by more than from the sulfur dioxide and mercury content of the feedstock coal plr-131795-12 and the refined_coal used in the most recent determination in accordance with section b of the notice law and rationale process and testing of refined_coal sec_45 of the code generally provides a credit against federal_income_tax for_the_use_of renewable or alternative resources to produce electricity or fuel for the generation of steam sec_45 of the code provides that in the case of a producer of refined_coal the credit available under sec_45 of the code for any taxable_year shall be increased by an amount equal to dollar_figure5 per ton of qualified refined_coal i produced_by_the_taxpayer at a refined_coal_production_facility during the 10-year period beginning on the date that the facility was originally placed_in_service and which is ii sold by the taxpayer to an unrelated_person during such 10-year period and such taxable_year for purposes of sec_45 of the code section dollar_figure of notice_2010_54 provides that the term refined_coal means a fuel which -- i is a liquid gaseous or solid fuel including feedstock coal mixed with an additive or additives produced from coal including lignite or high carbon fly ash including such fuel used as a feedstock ii is sold by the taxpayer with the reasonable expectation that it will be used for purpose of producing steam and iii is certified by the taxpayer as resulting when used in the production of steam in a qualified_emission_reduction section dollar_figure of the notice provides that the term qualified_emission_reduction means in the case of refined_coal produced at a facility placed_in_service after date a reduction of at least twenty percent of the emissions of nitrogen oxide and at least of the emissions of either sulfur dioxide or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date in the case of production at a facility placed_in_service before date a reduction of at least percent of the emissions of nox and at least percent of the emissions of either so2 or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date sec_45 of the code generally provides that the term refined_coal_production_facility means a facility which is placed_in_service after date and before date plr-131795-12 section dollar_figure of notice_2010_54 generally provides that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as defined in sec_613 a c or i if performed by the mine owner or operator accordingly in determining whether a qualified_emission_reduction has been achieved the emissions released when burning the refined_coal must be compared to the emissions that would be released when burning the feedstock coal feedstock coal is the product resulting from processes that are treated as mining and are actually applied by a taxpayer in any part of the taxpayer’s process of producing refined_coal from coal sec_613 of the code describes treatment processes that are not considered as mining unless they are provided for in sec_613 or any necessary or incidental to a process provided for in sec_613 any cleaning process such as a process that uses ash separation dewatering scrubbing though a centrifugal pump spiral concentration gravity concentration flotation application of liquid hydrocarbons or alcohol to the surface of the fuel particles or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal and drying to removed free water provided such drying does not change the physical or chemical identity of the coal will be considered as mining section of the notice provides in part that emissions reduction may be determined using continuous emission monitoring system cems field testing section a provides in part that cems field testing is testing that meets all the following requirements i the boiler used to conduct the test is coal-fired and steam-producing and is of a size and type commonly used in commercial operations ii emissions are measured using a cems iii if epa has promulgated a performance standard that applies at the time of the test to the pollutant emission being measured the cems must conform to that standard iv emissions for both the feedstock coal and the refined_coal are measured at the same operating conditions and over a period of at least hours during which the boiler is operating at a steady state at least percent of full load v a qualified_individual verifies the test results in a manner that satisfies the requirement of section b section of the notice provides that methods other than cems field testing may be used to determine the emissions reduction if a method other than cems field testing is used the service may require the taxpayer to provide additional proof that the emission reduction has been achieved the permissible methods include a testing using a demonstration pilot-scale combustion furnace if it established that the method accurately measures the emission reduction that would be achieved in a boiler described in section a a i and a qualified_individual verifies the test results in a manner that satisfies the requirements of section c i ii v and vi of the notice b a laboratory analysis of the feedstock coal and the refined_coal that complies plr-131795-12 with a currently applicable epa or astm standard and is permitted under section b i or ii section of the notice provides that a taxpayer may establish that a qualified_emission_reduction determined under section dollar_figure applies to production from a facility by a determination or redetermination that is valid at the time the production occurs a determination or redetermination is valid for the period beginning on the date of the determination or redetermination and ending with the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of feedstock coal that occurs after the date of such determination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination section of the notice provides that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that - a the sulfur s or mercury content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least percent percent in the case of facilities placed_in_service after date in comparison to the s or mercury content of the amount of feedstock coal necessary to produce the same amount of useful energy excluding any dilution caused by materials combined or added during the production process b the s or mercury content of both the feedstock coal and the refined_coal do not vary by more than percent from the s and mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the notice finally section dollar_figure of the notice provides that the certification requirement of sec_3 c of the notice is satisfied with respect to fuel for which the refined_coal credit is claimed only if the taxpayer attached to its tax_return on which the credit is claimed a certification that contains the following a a statement that the fuel will result in a qualified emissions reduction when used in the production of steam b a statement indicating whether cems field testing was used to determine the emissions reduction if cems field testing was not used to determine the emissions reduction a description of the method used a statement that the emissions reduction was determined or redetermined within the six months preceding the production of the fuel and that there have been no changes in the source or rank of feedstock coal used or in the process of producing refined_coal from the feedstock coal since the emissions reduction was determined or was most recently determined and a declaration signed by the taxpayer in the following form under penalties of perjury i declare that i plr-131795-12 have examined this certification and to the best of my knowledge and belief it is true correct and complete with respect to the first issue the process involves the application of two chemical additives added to the feedstock coal prior to its combustion in a furnace the additives provide the chemical structure that result in the reduction of emissions from nox and mercury during combustion section dollar_figure of the notice provides generally that a qualified_emission_reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as further defined in the code if performed by the mine owner or operator sec_613 describes certain treatment processes that are not considered as mining unless they are provided for in sec_613 or are necessary or incidental to a process provide for in sec_613 of the code for example of the notice provides in part that any cleaning process such as the application of liquid hydrocarbons or alcohol to the surface of the fuel particle or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal will be considered mining in the instant case the process is not a mining process further section dollar_figure of the notice clarifies sec_45 of the code and specifically provides that refined_coal includes feedstock coal mixed with an additive or additives thus additive processes which mix certain chemicals or other additives with the coal in order to achieve emission reductions may qualify for the production_tax_credit for refined_coal additionally section dollar_figure defines comparable coal as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal accordingly we conclude that the refined_coal produced by the refined_coal facility constitutes refined_coal within the meaning of sec_45 of the code and may qualify for credit under sec_45 of the code upon its sale to unrelated persons as defined in sec_45 of the code provided the refined_coal is produced from feedstock coal that is the same source or rank as the tested coal and provided further that the refined with respect to the second issue the emissions profile of the refined_coal product is compared to the emissions profile of either the feedstock coal or a comparable coal predominantly available in the market place as of date section dollar_figure of the notice provides that a comparable coal is defined as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal section dollar_figure provides that a determination or redetermination of a qualified emissions reduction is valid until the occurrence of the earliest of the following events six months have passed since the date of such determination or redetermination a change in the source or rank of feedstock coal that occurs after the date of such determination or redetermination or a change in the process of producing refined_coal the date of such determination or redetermination in the instant case taxpayer currently purchases all of its coal from a single supplier who supplied the test coal for the ctf testing however it is anticipated that taxpayer may also purchase coal from other suppliers within the same that occurs after plr-131795-12 region accordingly we conclude that provided that the feedstock coals used to produce refined_coal during any determination_period are from the same coal source region and are of the same rank as the tested coal all feedstock coals that satisfy that criteria shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of notice_2010_54 regardless of the mine from which such feedstock coal is purchased with respect to the third and fourth issues section of the notice provides that any permissible testing method provided for in the notice can be used in emission testing for any pollutant that is a taxpayer can use different testing methods for each of nox so2 or mercury provided the method used for any pollutant is a permissible method section provides that an emission test establishing a qualified_emission_reduction qualifies the refined_coal for a six-month period provided there is no change in the process for producing the refined_coal or in the source or rank of the feedstock coal therefore a taxpayer must redetermine the emission reductions to qualify for the succeeding six-month period using one or more approved methods section provides that in the context of redetermination that the redetermination requirement may be satisfied by laboratory analysis establishing either that i the sulfur or mercury content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least in the case of facilities placed_in_service after date in comparison to the sulfur or mercury content of the amount of useful thermal energy excluding any dilution used by materials combined or added during the production process or ii the sulfur or mercury content of both the feedstock coal and the refined_coal do not vary by more than from the sulfur or mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the testing methods for emissions reductions in section dollar_figure of the notice in the instant case taxpayer engaged research center to conduct tests at its ctf to determine the emission reductions associated with burning the refined_coal product compared to the feedstock which is a permissible method under section dollar_figure of the notice for purposes of qualifying the refined_coal produced at the refined_coal facility research center conducted pilot-scale combustion tests at its ctf in its test report on feedstock coal burned at power plant research center mixed the coal and additives in a manner consistent with the mixing that would occur at the refined_coal facility in test report research center conducted tests on feedstock and refined_coal product samples collected from and produced by the refined_coal facility in test report the research center reported that the test results indicated that the blend of coal and additives achieved the required emissions reductions the test results in test report indicated that the refined_coal samples achieved the required emissions reductions based on the foregoing we conclude that i testing by research center for qualified emission reductions as set forth in its test report satisfies the plr-131795-12 requirements of notice_2010_54 taxpayer may rely on the pilot-scale testing conducted at research center to satisfy the qualified_emission_reduction test of sec_45 of the code regardless of subsequent normal fluctuations in operating conditions and emissions at power plant and ii pursuant to section of notice_2010_54 the redetermination requirement of section dollar_figure of notice_2010_54 may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than ten percent from the sulfur and mercury content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of section dollar_figure of notice_2010_54 this ruling expresses no opinion about any issue not specifically addressed in this ruling letter including whether any person has sold refined_coal to an unrelated_person or when the facility was actually placed_in_service in particular we express or imply no opinion that the taxpayer has sufficient risks and rewards of the production activity to qualify as the producer of the refined_coal the service may challenge an attempt to transfer the credit to a taxpayer who does not qualify as a producer including transfers structured as partnerships sales or leases that do not also transfer sufficient risks and rewards of the production activity in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc
